             Case 3:17-cv-05806-RJB Document 315 Filed 10/04/19 Page 1 of 5




                                                                     The Honorable Robert J. Bryan
 2

 3
 4

 5
 6

 7
 8
                                UNITED STATES DISTRICT COURT
 9                             WESTERN DISTRICT OF WASHING TON
10      ST ATE OF WASHINGTON,                               CIVIL ACTION NO. 3: l 7-cv-05806-RJB
11                               Plaintiff,
                                                            DECLARATION OF MARK
12                     V.                                   MULLIN IN SUPPORT OF STATE
                                                            OF WASHINGTON'S RESPONSE
13      THE GEO GROUP, INC.,                                TO THE COURT'S PROPOSED
                                                            ORDER GRANTING SUMMARY
14                               Defendant.                 JUDGMENT OF DISMISSAL (ECF
                                                            NO. 306)
15

16
17           Under penalty of perjury under the laws of the United States of America, I, Mark Mullin,

18   certify that the below is true and c01Tect:

19           1.        My name is Robert Mark Mullin. I am over the age of 18 and competent to testify

20   in this matter.

21           2.        I am the Assistant Director of the Legislation and Policy division for the

22   Washington State Department of Revenue. Except for two brief periods lasting several months

23

24
25
26

      DECLARATION OF MARK MULLIN IN                                      AHORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
      SUPPORT OF STATE OF WASHINGTON'S                                       800 Fifth Avenue. Suite 2000
      RESPONSE TO THE COURT'S PROPOSED                                         Seattle, WA 98104-3 I 88
      ORDER GRANTING SUMMARY JUDGMENT                                               (206) 464-7744
      OF DISMISSAL
Case 3:17-cv-05806-RJB Document 315 Filed 10/04/19 Page 2 of 5
Case 3:17-cv-05806-RJB Document 315 Filed 10/04/19 Page 3 of 5
Case 3:17-cv-05806-RJB Document 315 Filed 10/04/19 Page 4 of 5
            Case 3:17-cv-05806-RJB Document 315 Filed 10/04/19 Page 5 of 5




1

2                                  CERTIFICATE OF SERVICE

3           I hereby certify that the foregoing document was electronically filed with the United

4    States District Court using the CM/ECF system. I certify that all participants in the case are

5    registered CM/ECF users and that service will be accomplished by the appellate CM/ECF

6    system.

7

8    Dated this 4th day of October 2019 in Seattle, Washington.

9
                                                 s/ Caitilin Hall
10                                               CAITILIN HALL
                                                 Legal Assistant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                                    ATTORNEY GENERAL OF WASHINGTON
       DECLARATION OF MARK MULLIN IN
                                                                               Civil Rights Division
       SUPPORT OF STATE OF WASHINGTON’S                                    800 Fifth Avenue, Suite 2000
       RESPONSE TO THE COURT’S PROPOSED                                      Seattle, WA 98104-3188
                                                                                  (206) 464-7744
       ORDER GRANTING SUMMARY JUDGMENT
       OF DISMISSAL
